ARNOLD, Judge.
Defendant contends that the trial court erred in refusing to allow her counsel to question the witness Hallyburton about unrelated criminal charges against him, for the purpose of showing that he had a hope of reward from his testimony. Before ruling upon the defendant’s request to so examine Hallyburton, the trial court held a lengthy voir dire. It revealed that a number of the charges against the witness had been dismissed as frivolous by the trial judges before whom they were brought, dropped by the prosecuting witnesses, or dismissed by prosecutors for insufficient evidence. On the remaining felony charges no offers of leniency in exchange for the testimony had been made, and in fact the State had rejected a plea agreement proposed by Hallybur-ton’s attorney. Upon this evidence the court denied defendant’s request, and we find no error in this denial. We are aware of this court’s holding in State v. Biggerstaff, 16 N.C. App. 140, 191 S.E. 2d 426 (1972), that evidence of unrelated criminal charges which had been dropped should have been admitted to show that the witness “was in such a position that she might have felt it ad*322visable to curry favor with the State.” Id. at 145, 191 S.E. 2d 429. However, the evidence presented on voir dire in the present case gave no indication that the witness had received, or hoped for, favors from the State. Hallyburton’s testimony was consistent with the final statement he gave to police two days after the shooting, and with the testimony of Robert Campbell. He testified that his attorney sought a plea bargain “wanting them to guarantee me probation if I testified, but they wouldn’t deal, so I’m going to testify anyway.” We note that any witness under indictment is in a position where it may appear to him “advisable to curry favor with the State,” and yet our Supreme Court has expressly held that for purposes of impeachment a witness may not be cross-examined as to whether he has been indicted on an unrelated criminal offense. State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971).
Defendant cannot complain of purported inadequacies in the charge on self-defense, since there is no evidence in this case to support a charge on self-defense. See State v. Bailey, 4 N.C. App. 407, 167 S.E. 2d 24 (1969). The charge given in error could only have worked to defendant’s benefit.
Defendant contends that the trial court erred in charging the jury on “acting in concert” and failing to charge on “aiding and abetting.” Defendant has failed to show, however, how this alleged error is prejudicial.
One who actually participates in the deed is a principal in the first degree (acting in concert), and one who is actually or constructively present and aids in the commission of the crime is a principal in the second degree (aiding and abetting). State v. Allison, 200 N.C. 190, 156 S.E. 547 (1931). It has long been recognized in North Carolina that the distinction between principals in the first and second degree is a distinction without a difference, and that both are equally guilty. State v. Benton, 276 N.C. 641, 174 S.E. 2d 793 (1970); State v. Allison, supra; State v. Whitt, 113 N.C. 716 (1893). The trial court adequately charged the jury, upon sufficient evidence, that defendant would be guilty if she and Robert Campbell, acting together, killed the deceased. We find no prejudicial error in the charge.
The defendant received a fair trial, free from prejudicial error.
*323No error.
Judges Clark and Erwin concur.